PHILLIPS, Judge.
Defendant’s only assignment of error concerns the activation of his original sentences. He argues that only the sentences as modified by Judge Gudger could be activated. The invocation was authorized by law and we overrule the assignment. The applicable statute is G.S. 15A-1344(d), which provides:
... If a convicted defendant violates a condition of probation at any time prior to the expiration or termination of the period of probation, the court . . . may continue him on probation, with or without modifying the conditions ... or, if continuation, modification, or special probation is not appropriate, may revoke the probation and activate the suspended sentence imposed at the time of initial sentencing . . . The court, before activating a sentence to imprisonment established when the defendant was placed on probation, may reduce the sentence.
This statute, as we read it, authorizes the court to reduce a prison sentence previously imposed only when the prison sentence is activated and the probation is revoked. Since Judge Gudger continued defendant on probation and did not activate any of the prison sentences earlier imposed by Judge Burroughs, his order undertaking to consolidate and reduce defendant’s sentences was unauthorized and without effect. Thus, upon it being shown that defendant had violated U j terms of his probation, Judge Snepp had the authority under this statute to revoke the probation and activate the original sentences without reducing them. Contrary to defendant’s argument, Judge Snepp did not improperly overrule another Superior Court judge; he merely exercised the authority that the statute gave him.
*481Affirmed.
Chief Judge Hedrick and Judge ORR concur.